UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2165



M. H. ALEXANDER,

                                               Plaintiff - Appellant,

          versus


PATAPSCO PARK ASSOCIATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
2320-MJG)


Submitted:   January 16, 2003              Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. H. Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      M. H. Alexander appeals the district court’s order dismissing

her 42 U.S.C. § 1983 (2000) complaint without prejudice.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.           See Alexander v.

Patapsco Park Assoc., No. CA-02-2320-MJG (D. Md. Aug. 29, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2